Citation Nr: 1119693	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-24 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to a rating higher than 20 percent for service-connected residuals of injury to lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1975 to August 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

As is discussed in more detail below, the medical evidence of record indicates that the Veteran has been diagnosed with various mental conditions.  This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to a rating higher than 20 percent for service-connected residuals of injury to lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied by the RO in a September 2004 rating decision.  The Veteran was notified in writing of the decision, but he did not complete an appeal within the applicable time limit.

2.  Evidence pertaining to the Veteran's PTSD received since the September 2004 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the September 2004 rating decision is new and material, and the Veteran's claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting the benefits sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Submitted to Reopen a Claim for Entitlement to Service Connection for PTSD

Notwithstanding determinations by the RO that new and material evidence has been received to reopen the Veteran's claims, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (2010).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The record, with respect to this claim, reflects that a claim for service connection for PTSD was first denied in a rating decision of September 2004.  The Veteran did not complete a timely appeal and subsequently, the September 2004 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection for PTSD may only be opened if new and material evidence is submitted.  

In this instance, since the September 2004 rating decision denied the claim on the basis that there was no stated in-service stressor, the Board finds that new and material evidence would consist of evidence of a stressor during service.

Evidence received since the September 2004 rating decision consists of numerous records and documents.  Specifically, the Veteran submitted a stressor statement in December 2006.  Additionally, the Veteran testified about his stressor during the March 2011 BVA Hearing.  See March 2011 BVA Hearing Transcript.  

As a result, it must be stated that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for PTSD.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim of service connection for PTSD is reopened.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD; to this extent, the appeal is granted.


REMAND

The claim of service connection for an acquired psychiatric disorder, to include PTSD, has been reopened.  The Board has expanded the Veteran's claim to entitlement to service connection for an acquired psychiatric disorder.  In light of the evidence presented, additional development is necessary.  

VA regulations provide that if PTSD is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  The Board notes that the Veteran's personnel records indicate a marked diminishment in the Veteran's performance during service shortly after the alleged assault occurred.  Additionally, the Veteran has submitted a statement from his brother, pertaining to the Veteran's mood before and after being in service.  Post-service treatment records indicate that the Veteran has been diagnosed with PTSD, bipolar disorder, borderline personality disorder and he participates in VA military sexual trauma group therapy.  See September 2009 VA outpatient note and February 2011 VA psychologist letter.  As the record contains diagnoses of various mental conditions and an opinion based on all the evidence of record has not yet been obtained, the Board finds that a remand for an examination is necessary.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran is also seeking entitlement to a rating higher than 20 percent for service-connected residuals of injury to lumbar spine.  During the March 2011 BVA Hearing, the Veteran testified that he has received treatment for his back from Lakewood Hospital.  These records should be obtained and associated with the claims file in order to determine the current severity of his disability.  Additionally, the Veteran testified that he experiences neurological symptoms and bladder symptoms as a result of his lumbar disability.  A VA examination is necessary to determine if the Veteran should be awarded separate ratings for these residuals.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the records from Lakewood Hospital, as well as any updated VA records.

2.  Afford the Veteran a VA examination for acquired psychiatric disorders, to include PTSD.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file.  All psychological diagnoses should be noted.

After the claims file is reviewed, for each psychiatric disorder diagnosed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the psychiatric disorder is causally or etiologically related to the in-service sexual assault described by the Veteran or to any other incident during the Veteran's service.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

The examiner is also reminded that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service injury and instead relies on the absence of evidence in the service treatment records to provide a negative opinion.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  Afford the Veteran a VA examination to determine the severity of his residuals of injury to lumbar spine, to include neurological and/or bladder residuals.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

The examiner should identify and completely describe all current symptomatology, including any bladder/bowel symptoms and/or any neurological symptoms.  The examiner should identify the nerves impaired and the degree of impairment.  

The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain, if any. 

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case. 

5.  The RO should then readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


